Case 4:19-mj-01380 Document 1 Filed on 07/26/19 in TXSD Page 1 of 7




                                                              United States Courts
                                                            Southern District of Texas
                                                                     FILED
                                                                  July 26, 2019
                                                                          
                                                          David J. Bradley, Clerk of Court

                                                        4:19mj1380
Case 4:19-mj-01380 Document 1 Filed on 07/26/19 in TXSD Page 2 of 7
Case 4:19-mj-01380 Document 1 Filed on 07/26/19 in TXSD Page 3 of 7
Case 4:19-mj-01380 Document 1 Filed on 07/26/19 in TXSD Page 4 of 7
Case 4:19-mj-01380 Document 1 Filed on 07/26/19 in TXSD Page 5 of 7
Case 4:19-mj-01380 Document 1 Filed on 07/26/19 in TXSD Page 6 of 7
Case 4:19-mj-01380 Document 1 Filed on 07/26/19 in TXSD Page 7 of 7
